DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 15/993,638 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments 
Applicant’s arguments and amendments filed on 08/11/2021, with respect to claims 1, 3, 5, 7, 20-24, 27-29, 38-39 and 44-45 have been fully considered. Due to the current amendment to the Claims, the Objections to Drawings and Claims are withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) and 112(d) have been withdrawn. As to the rejection with prior arts, applicant’s arguments are not fully persuasive which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 103, examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1, 3, 5, 7, 20-24, 27-29, 38-39 and 44-45 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Edwin D.Schindler on 11/01/2021.

The examiner's amendments are as follows:

Please amend Claim 1 as follows:

1. (Proposed Amendment) A non-contact coaxial switch, comprising:
a stator/coax base assembly including a coax base having connectors for engaging an end of coaxial cable; wherein said coax base of said stator/coax base assembly is configured for resting on a support surface; and
a rotor rotatably mounted to said stator/coax base assembly, said rotor eliminating all contacts and inner conductors and being a waveguide that switches to feed coax outputs to form a waveguide switch with internal coax outputs, said non-contact coaxial switch being capable of switching between at least one waveguide port and coax inputs and coax outputs[[.]]; wherein coax connectors work as an antenna and sends said signal through a waveguide channel to a receiving connector.



Allowable Subject Matter
Claims 1, 3, 5, 7, 20-24, 27-29, 38-39 and 44-45 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a non-contact coaxial switch, comprising, in combination with the other recited elements, wherein said coax base of said stator/coax base assembly is configured for resting on a support surface; wherein coax connectors work as an antenna and sends said signal through a waveguide channel to a receiving connector.

Claims 3, 5, 7, 20-24, 27-29, 38-39 and 44-45 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861